In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 21-2909
NBA PROPERTIES, INCORPORATED, et al.,
                                                    Plaintiffs-Appellees,
                                    v.

HANWJH,
                                                  Defendant-Appellant.
                       ____________________

          Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
             No. 1:20-cv-07543 — John F. Kness, Judge.
                       ____________________

      ARGUED APRIL 7, 2022 — DECIDED AUGUST 16, 2022
                 ____________________

    Before RIPPLE and SCUDDER, Circuit Judges. *
   RIPPLE, Circuit Judge. The plaintiffs in the underlying liti-
gation are professional or collegiate sports associations who


* Circuit Judge Kanne died on June 16, 2022, and did not participate in the
decision of this case, which is being resolved under 28 U.S.C. § 46(d) by a
quorum of the panel.
2                                                   No. 21-2909

own, or license, trademarks related to their respective sports.
The plaintiffs filed this action under the Lanham Act,
15 U.S.C. § 1051, et seq., against a list of defendants listed in
Schedule A of the complaint. In the complaint, NBA Proper-
ties, Inc. alleged that HANWJH, a China-based online retailer,
infringed NBA Properties’ trademarks by selling counterfeit
products in its online stores. After the deadline to answer ex-
pired, HANWJH moved to dismiss the complaint for lack of
personal jurisdiction. The district court denied the motion
and entered a default under Federal Rule of Civil Procedure
55(a). The district court instructed the parties to file any ob-
jections to the motion for default judgment. After the deadline
expired without objection, the district court entered a final
judgment. HANWJH timely appealed. For the reasons set
forth in this opinion, we affirm the judgment of the district
court.
                                I
                               A.
    NBA Properties is the owner and exclusive licensee of the
trademarks of the National Basketball Association (“NBA”)
and NBA teams. HANWJH sells products allegedly infring-
ing on the NBA trademarks via Amazon.com. NBA Proper-
ties filed an affidavit from its investigator asserting that
HANWJH sold 205 infringing products, available for pur-
chase in Illinois, on its Amazon site. HANWJH offered forty-
one different basketball shorts in five different size options.
   On September 16, 2020, an investigator for NBA Properties
accessed HANWJH’s online Amazon store and purchased a
pair of shorts. In placing the order, the investigator desig-
nated an address in Illinois as the delivery destination. The
No. 21-2909                                                    3

sale went through, and the product was delivered to the Illi-
nois address on October 6, 2020. NBA Properties has not al-
leged any other contacts between HANWJH and Illinois other
than the single sale to its investigator and the accessibility of
HANWJH’s online store from Illinois. In an affidavit filed in
the district court, HANWJH maintained that it had never sold
any other product to any consumer in Illinois nor had it any
“offices, employees,” “real or personal property,” “bank ac-
                                                           1
counts,” or any other commercial dealings with Illinois.
                               B.
   NBA Properties filed its complaint on December 18, 2020,
consisting of two counts: 1) trademark infringement and
counterfeiting, in violation of 15 U.S.C. § 1114; 2) false desig-
nation of origin, in violation of 15 U.S.C. § 1125(a). The com-
plaint alleges that the “Defendants create e-commerce stores
operating under one or more Seller Aliases that are advertis-
ing, offering for sale and selling Counterfeit Products to un-
                       2
knowing consumers.” Count I alleges that “Defendants have
sold, offered to sell, marketed, distributed and advertised,
and are still selling, offering to sell, marketing, distributing
and advertising products using counterfeit or infringing re-
productions of one or more of Plaintiffs’ Trademarks without
                                    3
Plaintiffs’ permission or consent.” Count II alleges that “[b]y
using one or more of Plaintiffs’ Trademarks on the Counter-
feit Products, Defendants create a false designation of origin


1 R.56-1 ¶ 6–17.

2 R.1 ¶ 4.

3 Id. ¶ 80.
4                                                   No. 21-2909

and a misleading representation of fact as to the origin and
                                            4
sponsorship of the Counterfeit Products.”
    NBA Properties sought and received a temporary restrain-
ing order and preliminary injunction, including a temporary
asset restraint on HANWJH’s bank account. It then moved for
a default under Rule 55(a), positing that, despite having been
served, HANWJH had not answered or otherwise defended
the suit. Moreover, it added that a default judgment was
proper under Rule 55(b)(2) because, although more than
twenty-one days had passed since service upon HANWJH,
see Rule 12(a)(1)(A)(i), HANWJH had not filed an answer or
responsive pleading.
   HANWJH next moved to dismiss and to lift the injunction,
arguing that the court lacked personal jurisdiction over it be-
cause it did not expressly aim any conduct at Illinois. It con-
tended that it lacked any connections with Illinois other than
                                                        5
the “sham” transaction initiated by NBA Properties. First, it
argued that operating a website alone is not enough to estab-
lish that it has expressly aimed its commercial activity at Illi-
nois. Second, it submitted that a single transaction initiated by
the plaintiff cannot constitute a sufficient basis for jurisdic-
tion. Third, it reasoned that, even if exercising jurisdiction
over it were otherwise appropriate, doing so would offend
the traditional notions of fair play and substantial justice be-
cause Illinois had very little interest in resolving the matter,
the burden on HANWJH for defending the litigation in



4 Id. ¶ 87.

5 R.56 at 1.
No. 21-2909                                                     5

Illinois would be great, and Illinois courts provided no “effi-
                                      6
ciencies in resolving this matter.”
   The district court denied HANWJH’s motion to dismiss
and simultaneously entered a default. In its memorandum
opinion, the district court set forth a three-part standard for
analyzing specific personal jurisdiction:
          First, the defendant must have “minimum con-
          tacts with the forum state.” To determine
          whether the defendant has such contacts, the
          court must ask whether “the defendant should
          reasonably anticipate being haled into court in
          the forum State, because the defendant has pur-
          posefully availed itself of the privilege of con-
          ducting activities there.” Second, the plaintiff’s
          claims must “arise out of” the defendant’s con-
          tacts with the forum. Third, and finally, mainte-
          nance of the suit must not “offend traditional
          notions of fair play and substantial justice.” 7
The court concluded that these requirements were met as to
HANWJH.
    The district court acknowledged that “specific personal ju-
risdiction over an online retailer is not established merely be-
cause the retailer’s website is available in the forum” but ra-
ther it is necessary that the retailer “‘st[and] ready and willing
to do business with’ residents of the forum and then




6 Id. at 8.

7 R.58 at 4 (citations omitted).
6                                                            No. 21-2909

                                                               8
‘knowingly do … business with’ those residents.” This test
was satisfied, in the district court’s view, by the fact that
HANWJH “admit[ted] that it both offered to ship and in fact
                                      9
shipped products to Illinois.” Relying on our opinions in
Curry v. Revolution Laboratories, LLC, 949 F.3d 385 (7th Cir.
2020) and Illinois v. Hemi Group LLC, 622 F.3d 754 (7th Cir.
2010), the district court observed that “minimum contacts
[can be] formed even though a defendant ‘s[old] its products
only online through its website and third-party websites’” in
situations where the defendant “(1) included the forum in the
‘ship-to’ options from which the customer had to choose; (2)
sent a customer an email confirming a shipping address in the
                                                                          10
forum; and (3) shipped product to an address in the forum.”
The district court did not view the lack of a confirmation
email as dispositive and held that jurisdiction was proper
over HANWJH.
    The district court then rejected HANWJH’s arguments
that be2 LLC v. Ivanov, 642 F.3d 555 (7th Cir. 2011) and Ad-
vanced Tactical Ordnance Systems, LLC v. Real Action Paintball,
Inc., 751 F.3d 796 (7th Cir. 2014), required the action to be dis-
missed for lack of personal jurisdiction. The district court de-
termined these cases to be materially distinguishable because
neither involved sales of infringing products to the forum
state. The district court also rejected HANWJH’s contention


8 Id. at 4–5 (quoting Illinois v. Hemi Grp. LLC, 622 F.3d 754, 758 (7th Cir.
2010)).
9 Id. at 5.

10 Id. (second alteration in original) (quoting Curry v. Revolution Lab’ys,
LLC, 949 F.3d 385, 399 (7th Cir. 2020)).
No. 21-2909                                                          7

that our opinion in Hemi, 622 F.3d 754, should not apply.
HANWJH had urged that “because the transactions in Illinois
in this case were exclusively the product of ‘entrapment and
                                                        11
enticement’ by Plaintiffs, Hemi should not apply.” The dis-
trict court disagreed.
         Hemi’s reasoning is on point. In that case, the de-
         fendant had a website that offered Illinois as a
         “ship-to” forum and in fact shipped products to
         Illinois. As this Court sees things, Hemi did not
         impose any bar to evidence generated from a
         plaintiff’s pretextual purchase of an infringing
         product; and Defendant does not offer any au-
         thority establishing such a rule. In the absence
         of contrary authority, the Court finds that Plain-
         tiffs’ reasons for purchasing the allegedly in-
         fringing material provided by products is not
                                                           12
         relevant to the personal jurisdiction analysis.
    Finally, the district court also rejected HANWJH’s conten-
tion that “exercising personal jurisdiction would ‘offend tra-
                                                                13
ditional notions of fair play and substantial justice.’” It ex-
plained that HANWJH had offered no support for this argu-
ment. It added that it was hardly unfair to subject HANWJH
to jurisdiction because HANWJH “willingly shipped an alleg-
                                           14
edly infringing product to this forum.”


11 Id. at 7 (quoting R.56 at 6).

12 Id. (citing Hemi, 622 F.3d at 758).

13 Id. (quoting R.56 at 8).

14 Id. at 8.
8                                                         No. 21-2909

    Following the entry of the default, the district court or-
dered that any objections to the motion for default judgment
be filed no later than July 26, 2021. On July 26, HANWJH ap-
pealed the denial of the motion to dismiss. After we ordered
supplemental briefing on the issue of appellate jurisdiction,
HANWJH voluntarily dismissed its appeal. Because
HANWJH did not object to the motion for default judgment,
the district court then entered a final judgment on September
20, 2021. HANWJH timely appealed that order.
                                  II
                                  A.
    We review a district court’s determination of personal ju-
risdiction de novo. See Curry, 949 F.3d at 392. We “take the
plaintiff’s asserted facts as true and resolve any factual dis-
putes in its favor.” uBID, Inc. v. GoDaddy Grp., Inc., 623 F.3d
421, 423–24 (7th Cir. 2010). When a defendant challenges per-
sonal jurisdiction under Federal Rule of Civil Procedure
12(b)(2), however, “the plaintiff bears the burden of demon-
strating the existence of jurisdiction.” Purdue Rsch. Found. v.
Sanofi-Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003).
“Where, as here, the district court ruled on the defendant’s
motion to dismiss ‘without the benefit of an evidentiary hear-
ing, the plaintiff bears only the burden of making a prima fa-
cie case for personal jurisdiction.’” Curry, 949 F.3d at 392–93
(quoting uBID, Inc., 623 F.3d at 423). The district court may
consider affidavits on the issue of personal jurisdiction; both
parties’ affidavits are accepted as true, and where they con-
flict, the plaintiff is entitled to resolution in its favor. Id. at 393.
No. 21-2909                                                                9

                                     B.
    We now turn to the issue of specific personal jurisdiction.
“In a case involving federal question jurisdiction, ‘a federal
court has personal jurisdiction over the defendant if either
federal law or the law of the state in which the court sits au-
thorizes service of process to that defendant.’” Id. (quoting
Mobile Anesthesiologists Chi., LLC v. Anesthesia Assocs. of Hous.
Metroplex, P.A., 623 F.3d 440, 443 (7th Cir. 2010)). “Because the
Lanham Act does not have a special federal rule for personal
jurisdiction, … we look to the law of the forum for the gov-
erning rule.” Advanced Tactical, 751 F.3d at 800; see also Fed. R.
Civ. P. 4(k)(1). The Illinois long-arm statute provides that “[a]
court may also exercise jurisdiction on any other basis now or
hereafter permitted by the Illinois Constitution and the Con-
                                                               15
stitution of the United States.” 735 ILCS 5/2-209(c).
    “The Due Process Clause protects an individual’s liberty
interest in not being subject to the binding judgments of a fo-
rum with which he has established no meaningful ‘contacts,
ties, or relations.’” Burger King Corp. v. Rudzewicz, 471 U.S. 462,
471–72 (1985) (quoting Int’l Shoe Co. v. Washington, 326 U.S.
310, 319 (1945)). To be subject to specific personal jurisdiction
in a forum state, the defendant must have “purposefully di-
rected” its activities to the forum state, and the litigation must

15 We have been unable to identify any difference between the state and
federal standards. See Matlin v. Spin Master Corp., 921 F.3d 701, 705 (7th
Cir. 2019). We have no reason to disturb this settled consensus; in cases
where “neither party … urges that the Illinois due process analysis differs,
we only consider the requirements of federal due process.” Id.; see also Rios
v. Bayer Corp., 178 N.E.3d 1088, 1094 (Ill. 2020) (same); Russell v. SNFA,
987 N.E.2d 778, 784–86 (Ill. 2013) (detailing the development of the doc-
trine).
10                                                  No. 21-2909

relate to those activities. Id. at 472 (quoting Keeton v. Hustler
Mag., Inc., 465 U.S. 770, 774 (1984)).
    Over the years, the Supreme Court has refined the doc-
trine of personal jurisdiction as the practicalities of commer-
cial activity have changed in response to technological devel-
opments. Initially, the “long-standing territorial-based juris-
diction test” held that an “adjudicating court’s jurisdiction
over persons is established only when the persons have some
territorial presence, actual or constructive, in the forum.”
Curry, 949 F.3d at 393–94 (citing Pennoyer v. Neff, 95 U.S. 714
(1877)). The “advent of automobiles,” along with “the realities
of interstate corporate activities,” “required … moderation of
the territorial limits on jurisdictional power.” Shaffer v. Heit-
ner, 433 U.S. 186, 202 (1977). That moderation came in Interna-
tional Shoe, in which the Court emphasized the modern re-
quirement that a defendant “have certain minimum contacts
with [the forum] such that the maintenance of the suit does
not offend ‘traditional notions of fair play and substantial jus-
tice.’” 326 U.S. at 316 (quoting Milliken v. Meyer, 311 U.S. 457,
463 (1940)).
     In the decades following International Shoe, the Court peri-
odically provided further elucidation of the “minimum con-
tacts” criterion and the cornerstone standard of “traditional
notions of fair play and substantial justice.” As we noted in
Curry, the Supreme Court has confirmed that these more re-
cent cases were not intended to alter the basic approach to
specific personal jurisdiction but to refine our understanding,
and application, of it. 949 F.3d at 396. We previously have ex-
amined in some depth that jurisprudential journey in Curry,
id. at 395–98, and need not walk every step of that road again.
It is sufficient that we stress the resulting guideposts of that
No. 21-2909                                                                11

journey as they pertain to the case before us. First, in examin-
ing “minimum contacts,” we must focus on the defendant’s
own contacts with the state, not the plaintiff’s. Walden v. Fiore,
571 U.S. 277, 284 (2014). The defendant’s contacts must be
with the forum state, not just with individuals within the
state. See id. at 285. The defendant’s contacts with the state
must demonstrate that the defendant purposively availed it-
self of the laws of that jurisdiction by availing itself of the
privilege of doing business in the state or by purposively di-
recting activities at the state. See Lexington Ins. Co. v. Hotai Ins.
                                              16
Co., 938 F.3d 874, 878 (7th Cir. 2019).
    This focus on the contacts among the defendant, the forum,
and the litigation “protects the defendant against the burdens
of litigating in a distant or inconvenient forum.” World-Wide
Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980). Achieve-
ment of this goal is the primary purpose of the analysis. It is
not, however, the exclusive consideration that a court may
consider. A court may also give some weight to the “forum
State’s interest in adjudicating the dispute,” “the plaintiff’s in-
terest in securing convenient and effective relief,” and the
shared interest of the interstate system in obtaining an effi-
cient and effective relief that promotes shared social policies.


16 Most recently, in Ford Motor Co. v. Montana Eighth Judicial District Court,
the Supreme Court considered Ford’s contention that jurisdiction over it
in Montana was improper where Ford’s contacts with the forum did not
directly cause the harm. 141 S. Ct. 1017, 1023 (2021). The Supreme Court
rejected this narrow view. “[S]pecific jurisdiction attaches in cases identi-
cal to the ones here—when a company like Ford serves a market for a
product in the forum State and the product malfunctions there.” Id. at
1027.
12                                                 No. 21-2909

Id. But, again, we must remember that the “minimum con-
tacts” analysis is aimed principally at protecting “the liberty
of the nonresident defendant—not the convenience of plain-
tiffs … and the forum state.” Walden, 571 U.S. at 284.
                              C.
    We have applied these principles to online retailers. In
uBID, Inc., 623 F.3d at 424, 428, we reversed a dismissal for
want of personal jurisdiction where defendant GoDaddy (the
operator of the website of the same name) directed an adver-
tising campaign at the entire Nation, including at the forum
state, and generated significant revenue from forum custom-
ers. Relying on the Supreme Court’s decision in Keeton,
465 U.S. 770, we held that “GoDaddy has thoroughly, delib-
erately, and successfully exploited the Illinois market”
through its use of sales and advertisements to Illinois (among
the other forty-nine states). uBID, Inc., 623 F.3d at 427. Go-
Daddy contended “that its sales to Illinois residents are auto-
mated transactions unilaterally initiated by those residents,”
but we disagreed. Id. at 428. We explained that
      GoDaddy tells us that its customers enter into
      most transactions without any human action on
      GoDaddy’s end. But of course the customers
      who buy domain names from GoDaddy are not
      simply typing their credit card numbers into a
      web form and hoping they get something in re-
      turn. GoDaddy itself set the system up this way.
      It cannot now point to its hundreds of thou-
      sands of customers in Illinois and tell us, “It was
      all their idea.”
Id.
No. 21-2909                                                    13

    Then in Hemi, 622 F.3d 754, we affirmed the district court’s
holding that Internet sales to the forum were sufficient to es-
tablish personal jurisdiction over an out-of-state online ciga-
rette retailer, Hemi. Hemi sold discount cigarettes through
many websites. It indicated on its websites that it would sell
cigarettes to any state in the Republic, save New York (due to
ongoing litigation in that state). Id. at 755–56. Over the course
of a three year-long investigation by the Illinois Department
of Revenue, a single special senior agent purchased over 300
packs of cigarettes from Hemi and had them shipped to Illi-
nois. Id. at 755. The only connections alleged between Hemi
and Illinois were these sales. We held that Hemi’s “contacts
with Illinois were sufficient to satisfy due process.” Id. at 757.
This holding was rooted in two key facts. First, “Hemi ex-
pressly elected to do business with the residents of forty-nine
states. … Hemi stood ready and willing to do business with
Illinois residents.” Id. at 758. Second, “the fact that Hemi ex-
cluded New York residents from its customer pool
shows … that Hemi knew that conducting business with res-
idents of a particular state could subject it to jurisdiction
there.” Id.
    We also have held jurisdiction proper where a defendant’s
website offered the forum state as a “ship-to” option, the de-
fendant sent a follow-up email confirming orders and ship-
ping addresses, and the defendant sold and shipped products
to over 700 residents in the forum. Curry, 949 F.3d at 399.
These contacts were sufficient, we explained, because “[t]here
is no per se requirement that the defendant especially target
the forum in its business activity; it is sufficient that the de-
fendant reasonably could foresee that its product would be
sold in the forum.” Id. If the defendant exploits the forum
market, it is subject to the jurisdiction of the forum. Id. In
14                                                            No. 21-2909

Curry we explained that allowing customers to order prod-
ucts from a website to the forum, and then carrying out that
order, can form the basis of personal jurisdiction. Id. at 399–
400.
  In Matlin v. Spin Master Corp., 921 F.3d 701 (7th Cir. 2019),
however, we encountered a case that, when all circumstances
were considered, exceeded established constitutional limita-
                                       17
tions on personal jurisdiction. In that case, two inventors
sued their former company in Illinois (and its assignee) for
royalties from their products. Id. at 703–04. The defendants
moved to dismiss under Rule 12(b)(2). In response, the inven-
tors’ “counsel submitted an online purchase receipt from [the
defendants]’ website and a declaration stating that he pur-
chased and received a single patented product in Illinois.” Id.
at 704. We distinguished Hemi and found jurisdiction lacking
for three key reasons:
        The first is the scale of contact with Illinois. …
        [This case involved] a single incident conjured
        up by the plaintiffs’ attorney for the exclusive
        purpose of establishing personal jurisdiction
        over the defendants.
        …
        Second, the relationship between the defend-
        ants’ conduct and the State differs significantly.
        … [T]he plaintiffs bring claims with an attenu-
        ated relationship to Illinois and any sales that
        occurred there. In other words, this case is not
        “a suit arising out of or related to the defend-
        ant[s’] contacts with the forum.” … [T]his is not

17 For Matlin’s application to the case at hand, see infra pp. 18–19.
No. 21-2909                                                   15

       the type of case where the defendants sold and
       shipped a defective product into Illinois that in-
       jured residents there.
       …
       [Third, the plaintiffs] attempted to salvage per-
       sonal jurisdiction—after the defendants moved
       to dismiss—by luring them into shipping a
       product into Illinois. Because specific personal
       jurisdiction derives from the plaintiffs’ relevant
       contacts with the forum, we cannot allow plain-
       tiffs to base jurisdiction on a contact that did not
       exist at the time they filed suit.
Id. at 706–07 (third alteration and emphasis in original) (quot-
ing Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S.
408, 414 n.8 (1984)).
                               III
   Having set forth the relevant legal background, we now
apply these principles to the case before us. Again, these re-
quirements are:
       First, the defendant’s contacts with the forum
       state must show that it purposefully availed it-
       self of the privilege of conducting business in
       the forum state or purposefully directed its ac-
       tivities at the state. Second, the plaintiff’s al-
       leged injury must have arisen out of the defend-
       ant’s forum-related activities. And finally, any
       exercise of personal jurisdiction must comport
       with traditional notions of fair play and sub-
       stantial justice.
16                                                   No. 21-2909

Curry, 949 F.3d at 398 (cleaned up) (quoting Lexington Ins.,
938 F.3d at 878). As a reminder, our focus is on the contacts
that the defendant itself created with the forum state; the de-
fendant cannot be “haled into a jurisdiction solely as a result
of random, fortuitous, or attenuated contacts, or of the unilat-
eral activity of another party or a third person.” Burger King,
471 U.S. at 475 (cleaned up).
                   A. Purposeful Direction
    First, we must analyze HANWJH’s activity to determine
whether it purposefully directed conduct at Illinois.
HANWJH has no physical presence in Illinois. “Our cases
make clear, however, that physical presence is not necessary
for a defendant to have sufficient minimum contacts with a
forum state.” Curry, 949 F.3d at 398. As in Curry, we again
find Hemi particularly instructive. Recall that in Hemi, a single
agent of the plaintiff purchased over 300 packs of illegal ciga-
rettes from the defendant cigarette retailer. 622 F.3d at 755.
The sales to the plaintiff’s agents supported a finding of per-
sonal jurisdiction because the retailer both maintained com-
mercial websites from which one could order goods to Illinois
and because it then “knowingly did do business with Illinois
residents.” Id. at 757–58; see also Curry, 949 F.3d at 399 (citing
approvingly the same).
     Curry and Hemi make clear that this case does not require
us to break new ground. In Curry, the defendant’s actions
could be fairly “described as purposeful[ly]” directed where
it “created an interactive website and explicitly provided that
Illinois residents could purchase its products through that
website,” “arranged for the sale of its products through third-
party websites,” “sent written confirmation to the Illinois cus-
tomers acknowledging their sale and including their Illinois
No. 21-2909                                                    17

shipping address,” and then, “shipped [the product] to its
customers who were in Illinois.” 949 F.3d at 399.
    We see the same purposeful direction here. HANWJH’s
actions certainly can be characterized as purposeful. It estab-
lished an online store, using a third-party retailer, Ama-
zon.com. Through this online store, it unequivocally asserted
a willingness to ship goods to Illinois and established the ca-
pacity to do so. When an order was placed, it filled the order,
intentionally shipping an infringing product to the cus-
tomer’s designated Illinois address.
    HANWJH nevertheless argues that NBA Properties has
manufactured jurisdiction by having its agent purchase the
infringing product. Such an assertion simply cannot be
squared with Hemi. In making this argument, HANWJH over-
looks that, in assessing purposeful direction, what matters is
its structuring of its own activities so as to target the Illinois
market. NBA Properties’ motivations in purchasing the alleg-
edly illegal item are in no way relevant to an assessment of
whether HANWJH has established sufficient contacts to sell
its products to Illinois residents.
    HANWJH also urges a bright-line rule that a single trans-
action cannot be sufficient to establish jurisdiction. This argu-
ment is crucial to its case because the sole difference between
this case and Hemi is volume. In Hemi, plaintiff’s agent pur-
chased over 300 packs of cigarettes; here we have a single or-
der. Such a categorical rule would be unsound, and such a
practice has been discouraged by the Supreme Court. See
Burger King, 471 U.S. at 485–86; see also Chloé v. Queen Bee of
Beverly Hills, LLC, 616 F.3d 158 (2d Cir. 2010) (holding that ju-
risdiction was proper over a defendant who offered handbags
18                                                    No. 21-2909

for sale and sold a single allegedly infringing bag to the fo-
rum).
    By drawing a rigid numerical line as HANWJH suggests,
we would succumb to the trap that the Supreme Court has
warned explicitly that we must avoid. “[T]alismanic jurisdic-
tional formulas” are not an acceptable instrument in the
toolbox of a court assessing personal jurisdiction. Burger King,
471 U.S. at 485. The question is not whether the plaintiff pur-
chased enough goods to subject the defendant to personal ju-
risdiction. The focus is whether HANWJH purposefully di-
rected its conduct at Illinois. Cf. id. at 485–86 (“‘[T]he facts of
each case must [always] be weighed’ in determining whether
personal jurisdiction would comport with ‘fair play and sub-
stantial justice.’” (second alteration in original) (quoting Kulko
v. California Superior Ct., 436 U.S. 84, 92 (1978))).
    Matlin hardly establishes a categorical rule that multiple
online sales, as opposed to a single online sale, are required to
establish a sufficient basis for personal jurisdiction. In Matlin,
personal jurisdiction was improper because the sale was un-
related to the litigation and occurred after the case was filed.
As we note below, in addition to being purposefully directed
at the forum state, the relevant contacts must also be related
to the litigation. It is true that Matlin found Hemi inapplicable
to its situation in part because Matlin involved only a single
sale. But the sale was not related to the underlying royalties
dispute in the slightest. We explained that “this is not the type
of case where the defendants sold and shipped a defective
product into Illinois that injured residents there.” Matlin,
921 F.3d at 707. We also explained that “even if we accepted
that a single online sale provided a sufficient link to the roy-
alty dispute, … the plaintiff-initiated contact arose after the
No. 21-2909                                                    19

plaintiffs filed suit—solely to lure the defendants into Illinois
to establish personal jurisdiction over them.” Id. Here, unlike
Matlin, we are faced with a situation where an infringing
product was shipped to Illinois, in advance of the litigation,
and the listing for sale and shipping of that product caused a
likelihood of confusion for the people of Illinois. The defend-
ants in Matlin could not have foreseen that they would be
haled into court in Illinois until after the case was filed;
HANWJH knew it could be subject to the jurisdiction of Illi-
nois when it shipped a counterfeit product to the forum.
     Finally, describing HANWJH’s act of filling NBA Proper-
ties’ order as the unilateral act of the plaintiff is a mischarac-
terization. Here, HANWJH shipped a product to the forum
only after it had structured its sales activity in such a manner
as to invite orders from Illinois and developed the capacity to
fill them. It cannot now point to its “customers in Illinois and
tell us, ‘It was all their idea.’” uBID, Inc., 623 F.3d at 428.
                        B. Relatedness
    “The proper exercise of specific jurisdiction also requires
that the defendant’s minimum contacts with the forum state
be ‘suit-related.’” Curry, 949 F.3d at 400 (emphasis in original)
(quoting Advanced Tactical, 751 F.3d at 801); see also Ford Motor
Co. v. Montana Eighth Jud. Dist. Ct., 141 S. Ct. 1017, 1026 (2021)
(explaining that the suit must “arise out of or relate to the de-
fendant’s contacts with the forum” (emphasis in original)
(quoting Bristol-Myers Squibb Co. v. Superior Ct. of California,
137 S. Ct. 1773, 1780 (2017))). This requirement is met when
direct sales from the defendant in the forum state involve the
infringing product. Curry, 949 F.3d at 401–02.
20                                                           No. 21-2909

    HANWJH does not contend in its briefing that this litiga-
tion is unrelated to its activity in Illinois. This omission is
well-advised. The Lanham Act provides that “[t]he holder of
a registered mark ... has a civil action against anyone employ-
ing an imitation of it in commerce when ‘such use is likely to
cause confusion, or to cause mistake, or to deceive.’” Sport-
Fuel, Inc. v. PepsiCo, Inc., 932 F.3d 589, 595 (7th Cir. 2019) (quot-
ing KP Permanent Make-Up, Inc. v. Lasting Impression I, Inc.,
543 U.S. 111, 117 (2004)); see also 15 U.S.C. § 1114(1)(a). “Addi-
tionally, the Act provides trademark-holders a cause of action
against those who make a false designation of origin for a
mark.” SportFuel, Inc., 932 F.3d at 595; see also 15 U.S.C.
§ 1125(a). NBA Properties need not show actual confusion to
establish violations of these provisions, only likelihood of
confusion. Web Printing Controls Co. v. Oxy-Dry Corp., 906 F.2d
1202, 1204 (7th Cir. 1990).
    HANWJH’s listing of its product on Amazon.com and its
sale of the product to counsel are certainly related sufficiently
                                               18
to the harm of likelihood of confusion. A vendor violates the


18 We note that the Fifth Circuit has taken the opposite view, albeit in a
nonprecedential disposition. Getagadget, LLC v. Jet Creations Inc., No. 19-
51019, 2022 WL 964204 (5th Cir. Mar. 30, 2022) (per curiam). In that case,
the court declined to decide whether two sales to the plaintiff’s counsel in
the forum were sufficient to establish jurisdiction over the Lanham Act
action. Id. at *4. Instead, the court determined that jurisdiction was im-
proper because the litigation was not related to the sale. In its view, be-
cause the “‘gravamen for any action of trademark infringement or com-
mon law unfair competition is whether the challenged mark is likely to
cause confusion[,]’ … Getagadget cannot reasonably argue that any con-
sumer confusion arose out of Jet’s selling and shipping the infringing
product to Getagadget’s counsel.” Id. (emphasis removed) (quoting Mar-
athon Mfg. Co. v. Enerlite Prod. Corp., 767 F.2d 214, 217 (5th Cir. 1985)).
No. 21-2909                                                                  21




     We first note that the Supreme Court has rejected such a direct causal
inquiry in the “arising out of or related to” analysis, and the latter part of
this requirement permits us to look to whether the suit and contacts are
related. See Ford Motor Co., 141 S. Ct. at 1026–27. Ford expressly rejected
the narrow contention that “the needed link [between the contacts and the
litigation] must be causal in nature.” Id. at 1026 (rejecting Ford’s view that
“[j]urisdiction attaches ‘only if the defendant’s forum conduct gave rise to
the plaintiff’s claims’” (emphasis in original)). Instead, due process re-
quires only that the “‘relationship among the defendant, the forum[s], and
the litigation’—is close enough to support specific jurisdiction.” Id. at 1032
(alteration in original) (quoting Walden v. Fiore, 571 U.S. 277, 284 (2014)).
That is to say, we ensure that the conduct and the litigation are related. See
id. at 1031. Getagadget does not come to grips with this aspect of Ford.
     Second, we disagree with this interpretation of the Lanham Act. The
Lanham Act requires the plaintiff to show “a likelihood of confusion,” a
question of fact in which “actual confusion” is but a single nondispositive
part. Bd. of Supervisors for Louisiana State Univ. Agric. & Mech. Coll. v. Smack
Apparel Co., 550 F.3d 465, 478 (5th Cir. 2008); see also Web Printing Controls
Co. v. Oxy-Dry Corp., 906 F.2d 1202, 1204 (7th Cir. 1990) (“[T]he elements
necessary to establish a violation of section 43(a) of the Lanham Act do not
include any involving actual injury or actual confusion.” (emphasis in
original)). Moreover, there need not be an actual sale to demonstrate
trademark infringement; merely listing for sale a product that is likely to
cause confusion violates the Lanham Act. See Elvis Presley Enters., Inc. v.
Capece, 141 F.3d 188, 204 (5th Cir. 1998) (“Infringement can be based upon
confusion that creates initial consumer interest, even though no actual sale
is finally completed as a result of the confusion.” (quoting 3 J. Thomas
McCarthy, McCarthy on Trademarks and Unfair Competition § 23:6 (4th ed.
1997)); see also 4 J. Thomas McCarthy, McCarthy on Trademarks and Unfair
Competition § 23:12 (5th ed. 2022) (“[W]here allegedly infringing sales have
been minimal to date, to require any proof of actual confusion would un-
fairly penalize the trademark owner for acting promptly to ‘protect its
trademark rights before serious damage has occurred.’” (quoting Lois
Sportswear, U.S.A., Inc. v. Levi Strauss & Co., 799 F.2d 867, 875 (2d Cir.
1986))). With the understanding that the plaintiff need not make a show-
ing of actual confusion to prove a violation of the Lanham Act, here, the
22                                                            No. 21-2909

Lanham Act when it lists for sale infringing products. It does
not matter that counsel for NBA Properties purchased the
goods, as actual confusion is not necessary. The likelihood of
confusion, the basis for the suit, is sufficiently related to
HANWJH’s act of selling the infringing product to Illinois, the
basis for personal jurisdiction, that due process is not of-
fended. See Curry, 949 F.3d at 401–02.
 C. Traditional Notions of Fair Play & Substantial Justice
    We now examine whether subjecting HANWJH to juris-
diction in Illinois offends our traditional notions of fair play
and substantial justice. Once purposeful minimum contacts
are established, we look at other factors to determine whether
asserting jurisdiction would comport with fair play and sub-
stantial justice. Burger King, 471 U.S. at 476. Thus, courts may
evaluate:
        The burden on the defendant, the forum State’s
        interest in adjudicating the dispute, the plain-
        tiff’s interest in obtaining convenient and effec-
        tive relief, the interstate judicial system’s inter-
        est in obtaining the most efficient resolution of
        the underlying dispute, and the shared interest
        of the several States in furthering fundamental
        substantive social policies.
Hemi, 622 F.3d at 759 (cleaned up) (quoting Purdue Rsch.
Found., 338 F.3d at 781). “[W]here a defendant who purpose-
fully has directed his activities at forum residents seeks to de-
feat jurisdiction, he must present a compelling case that the


sale to NBA Properties’ investigator is sufficiently related to the likelihood
of confusion.
No. 21-2909                                                    23

presence of some other considerations would render jurisdic-
tion unreasonable.” Burger King, 471 U.S. at 477.
    HANWJH reminds us that it is a foreign party with only
one documented sale to the forum state. It also notes that the
NBA has its principal places of business “in New York, Geor-
gia, and California,” and argues that “Illinois’ interest in uti-
lizing its judicial resources to adjudicate [this] dispute[] be-
                                           19
tween two out-of-state parties is weak.”
    In Curry, we held that there was no unfairness in making
a seller defend a suit in a state where it structured its business
to “easily serve the state’s consumers.” 949 F.3d at 402. “There
is no unfairness in requiring a defendant to defend a lawsuit
in the courts of the state where, through the very activity giv-
ing rise to the suit, it continues to gain so much.” Id. (cleaned
up) (quoting uBID, Inc., 623 F.3d at 433). NBA Properties may
have its principal places of business elsewhere, but it never-
theless has an interest in ensuring that its trademark is pro-
tected against confusion in the Illinois market. Illinois no
doubt has an interest in protecting its consumers from pur-
chasing fraudulent merchandise. Finally, HANWJH alleges
no unusual burden in defending the suit in Illinois.
                        CONCLUSION
     HANWJH availed itself of the Illinois market in offering
and shipping a product to the forum. Because of this purpose-
ful direction, and because these contacts are related to the suit,
it is subject to jurisdiction in Illinois. We affirm the judgment
of the district court.



19 Appellant’s Br. 7.
24   No. 21-2909

     AFFIRMED